ORDER

On December 4,1985, a petition was filed by Attorney Peder G. Arneson on behalf of Attorney Philip G. Arneson, respondent in this disciplinary proceeding, requesting the revocation of the license of Philip G. Ar-*388neson to practice law in Wisconsin by consent, pursuant to SCR 21.10, based upon Philip G. Arneson's conviction on July 8, 1985, of income tax evasion and willful failure to file tax returns, for which he was sentenced to five years' imprisonment, fined $10,000 and placed on three years' probation. The petition included a motion to dismiss this disciplinary proceeding.
By order of December 20, 1985, the court held the petition for voluntary revocation and the motion to dismiss this proceeding in abeyance pending the filing of a petition for voluntary revocation in conformity with SCR 21.10(1) and a stipulation, each of which to be signed by the petitioner, as well as by his counsel. An amended petition for revocation by consent and notice of dismissal of this proceeding, together with a supporting stipulation, each of which was signed by the petitioner, as well as by his counsel and counsel for the Board of Attorneys Professional Responsibility, were filed on January 27, 1986.
The parties stipulated that, in the event the petitioner should apply for reinstatement of his license to practice law in Wisconsin, the report and recommendation filed by the referee in this proceeding may be considered by the court.
IT IS ORDERED that the petition is granted and the license of Philip G. Arneson to practice law in Wisconsin is revoked by consent, pursuant to SCR 21.10, effective the date of this order.
IT IS FURTHER ORDERED that this disciplinary proceeding is dismissed, provided that, in the event Philip G. Arneson applies for reinstatement of his license to practice law in Wisconsin, the report and recommendation of the referee in this proceeding shall be *389considered by this court as part of the reinstatement proceeding.
BABLITCH, William A., J., not participating.